Name: Council Regulation (EEC) No 214/84 of 18 January 1984 amending Regulation (EEC) No 2615/80 instituting a specific Community measure contributing to the development of certain French and Italian regions in the context of Community enlargement
 Type: Regulation
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: nan

 31 . 1 . 84 Official Journal of the European Communities No L 27/ 1 I (Acts whosepublication is obligatory) COUNCIL REGULATION (EEC) No 214/84 of 18 January 1984 amending Regulation (EEC) No 2615/80 instituting a specific Community measure contributing to the development of certain French and Italian regions in the context of Community enlargement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a European Regional Development Fund ('), as last amended by Regulation (EEC) No 3325/80 (2), and in particular Article 13 (3 ) thereof, Having regard to the proposal from the Commis ­ sion (3), development measures and m particular Regulation (EEC) No 2615/80 (6) instituting a specific Com ­ munity regional development measure contributing to the development of certain French and Italian regions in the context of Community enlargement, this measure being hereinafter referred to as 'the specific measure'; Whereas, pursuant to that Regulation and in par ­ ticular Article 3 thereof, the Commission has approved special programmes relating to the regions of Aquitaine, Languedoc-Roussillon and Midi ­ Pyrenees and of the Mezzogiorno, respectively, and has at the same time decided to allocate appropria ­ tions to those programmes ; Whereas the Member States concerned have pro ­ vided the Commission with information on regional problems which might be the subject of a specific Community measure ; whereas, as a result of the need to improve economic structures in these regions, the measures laid down in the specific measure in force should be strengthened and sup ­ plemented ; Whereas investment in small and medium-sized undertakings (hereinafter referred to as 'SMUs') should be encouraged by providing that investment aid already in existence may be reinforced by addi ­ tional aid chargeable to the Community for a transi ­ tional period ; Whereas it is advisable to step up promotion and investment measures in favour of rural tourism, above all in disadvantaged agricultural areas, to the extent that the Member States concerned draw up appropriate intervention programmes ; Whereas economic promotion in the zones con ­ cerned should be further stimulated by especially active management of the public aids and services available, particularly those provided for under the Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 13 of Regulation (EEC) No 724/75 (hereinafter referred to as 'the Fund Regulation ') provides, independently of the national allocation of resources fixed by Article 2 (3) (a) of that Regula ­ tion , for participation by the Fund in financing spe ­ cific Community regional development measures which are in particular linked with Community poli ­ cies and with measures adopted by the Community, in order to take better account of their regional dimension or to reduce their regional consequences ; Whereas , pursuant to that Article, the Council adopted on 7 October 1980 an initial series of Regu ­ lations instituting specific Community regional (') OJ No L 73 , 21 . 3 . 1975, p. 1 . ( 2) OJ No L 349, 23 . 12 . 1980, p. 10. (') OJ No C 15 , 19 . 1 . 1983 , p. 10. (4) OJ No C 1 84, 10. 6 . 1983 , p. 163 . (5 ) OJ No C 124,9 . 5 . 1983 , p. 2 . (&lt;&gt;) OJ No L271 , 15 . 10. 1980, p. 1 . No L 27/2 Official Journal of the European Communities 31 . 1.84 special programme ; whereas, to this end, there is a need to establish or extend services responsible for informing existing or potential undertakings of the availability of such aids and services and to help those undertakings to take advantage of them ; Article 4 Article 3 (8) is replaced by the following : '8 . Once it has been approved, the special pro ­ gramme shall be published for information by the Commission .' Whereas , in order to accelerate the implementation of the special programmes, the rules laid down by Regulation (EEC) No 2615/80 concerning budget ­ ary commitments, payment of aid from the Fund and advances made from the Fund should be amended ; Whereas , additional financial resources are required to implement the specific measure so strengthened ; Whereas each of the Member States concerned should submit to the Commission an amended special programme, Articles Points (b) and (c) of Article 4 ( 1 ) are replaced by the following : '(b) aids to investment in SMUs designed to create new undertakings or to assist in the adaptation of production to market poten ­ tial by existing undertakings when justified by ttfe analysis mentioned under point (a) or other satisfactory evidence. Such invest ­ ments may also concern common services provided for a number of undertakings ; (c) creation or development of consultancy firms or other bodies for management or organization matters ; setting up or develop ­ ment of economic promotion agencies . The activities of such firms or bodies may include temporary assistance to undertak ­ ings for the implementation of their recom ­ mendations . HAS ADOPTED THIS REGULATION : SECTION 1 Article 1 Regulation (EEC) No 2615/80 is hereby amended in accordance with the following Articles . Economic promotion agencies shall be re ­ sponsible for :  opening up possibilities, through direct contacts at local level, for economic ventures by giving advice about access to available public aids and services, particularly those provided for under the special programme, and Article 2 The following paragraph 2a is inserted in Article 3 : '2a. The preparation and implementation of the special programme shall be closely coordinated with national and Community poli ­ cies and financial instruments, in particular the EAGGF Guidance Section, the Social Fund, the European Investment Bank and the new Com ­ munity instrument.'  contributing to the success of these ven ­ tures by helping existing or potential undertakings to take advantage of such aids and services.' Article 3 The following paragraph 6a is inserted in Article 3 : '6a. When approving the special programme, the Commission shall satisfy itself that the pro ­ gramme is compatible with Article 20 of the Fund Regulation .' Article 6 Article 5 ( 1 ) (a) (ii) is replaced by the following : 31 . 1 . 84 Official Journal of the European Communities No L 27/3 Article 9 The following is added to Article 5 ( 1 ) (d) (i): 'nevertheless, until the necessary measures have been taken by the Member States concerned, during a transitional period ending not later than ^ Octo ­ ber 1985 , the investment aid shall be provided entirely by the Community ; this aid shall be 50 % of the cost of the investment ;'. '(ii ) operations relating to investment under Article 4 ( 1 ) (b): 50% of the public expenditure resulting from the granting of aid to the investment. This aid may con ­ tain a supplementary element in relation to the most favourable existing regional arrangements . The supplementary aid, for which the Community shall be responsible for a period of four years, may be up to 10% of the cost of the investment. The public aid may take the form of a capital grant or interest rebate.' Article 10 Article 5 (5) is replaced by the following : *5 . Budgetary commitments relating to the financing of the special programme shall be implemented by annual tranches. The first tranche shall be committed at the time of the Commission's acceptance of the programme. The commitment of subsequent annual tranches shall be made according to budgetary avail ­ ability and progress made on the programmes.' Article 7 Points (iii) and (iv) of Article 5 ( 1 ) (a) are replaced by the following : '(iii ) for the operations concerning the consul ­ tancy activities referred to in Article 4(1 ) (c): aid covering a part of the expenditure of undertakings relating to services sup ­ plied by consultancy firms or bodies . Such aid shall be on a decreasing scale and be of three years ' duration . It shall cover, in the first year, 70 % of the expenditure and shall not exceed 55 % of the total expendi ­ ture for the three-year period (indirect aid); the Member State may replace this system by an equivalent system of aid to consultancy firms or bodies (direct aid); Article 11 The introductory sentence to Article 6 ( 1 ) is replaced by the following : ' 1 . The amount of the Fund contribution in respect of the measures included in the special programme shall be paid to the Member States concerned or directly, and in accordance with the latter's instructions, to the bodies respon ­ sible for their implementation, according to the following rules :*. (iv) for the operations concerning economic promotion referred to in Article 4 ( 1 ) (c): aid covering a part of the operating costs incurred by the activities of promotion ser ­ vices . Such aid shall be on a decreasing scale and shall be of five years ' duration . It shall cover for the first year, 60 % of the operating costs and shall not exceed 50 % of the total costs per promoter for the five-year period. These activities, which must be new and concern specifically the zones referred to in Article 2, may be entrusted by the Member State concerned to special bodies.' Article 12 Article 6 (!) (c) is replaced by the following : '(c) at the request of a Member State, advances of the amount of each annual tranche may be made according to progress made in operations and budgetary availability . From the beginning of operations, an advance of 60 % of the Fund contribution concerning the first annual tranche may be paid by the Commission. When the Member State has certified that half of the first adv ­ ance has been spent, a second advance, of 25 %, may be paid by the Commission. From the beginning of the subsequent annual tranche, advances may be paid under the terms provided for in the forego ­ ing subparagraphs . Article 8 In Article 5 ( 1 ) (b) (ii), 'and limited to 50 000 EUA per study', is replaced by ' and limited to 120 000 ECU per study'. No L 27/4 Official Journal of the European Communities 31 . 1.84 (EEC) No 2615/80 and approved by the Commis ­ sion, in accordance with the amendments intro ­ duced by section 1 hereof. 2 . The amended special programmes shall be approved by the Commission in accordance with Article 3 (6) of Regulation (EEC) No 2615/80 . 3 . Without prejudice to Article 5 (4) of Regulation (EEC) No 2615/80, the amount of the Fund's assis ­ tance to the amended special programmes may not exceed the amount fixed by the Commission at the time of approval of the programmes . 4. The duration of the amended special pro ­ grammes shall be extended until the end of the fifth year starting from the 60th day after the date on which this Regulation enters into force . 5 . Expenditure arising from the special pro ­ grammes thus amended which is incurred from the date of entry into force of this Regulation shall be eligible . The balance of each annual advance shall be paid at the request of the Member State when it has certified that the operations cor ­ responding to the tranche in question may be considered as finished, and on presenta ­ tion of the amount of public expenditure which had been committed.' Article 13 Article 6 (5) is replaced by the following : ' 5 . When each special programme has been implemented, a report including information on the number and nature of the jobs created and maintained shall be presented by the Commis ­ sion to the Regional Policy Committee and the European Parliament.' Article 14 The following point 6 is added to the Annex : '6 . Description of measures planned under the programme for economic promotion .' SECTION 2 Article 15 1 . France and Italy shall amend the special pro ­ grammes referred to in Article 3 of Regulation Article 16 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Brussels, 18 January 1984 . For the Council The President M. ROCARD